  Case 2:15-cv-06446-GRB-AYS Document 54 Filed 11/23/20 Page 1 of 1 PageID #: 213




                                  556 Peninsula Blvd., Hempstead, New York 11550
                          Phone: 516-489-6959 • Fax: 516-489-6958 www.brewingtonlaw.com

Frederick K. Brewington                                                                     Oscar Holt III
Albert D. Manuel III                                                                        Of Counsel

                                                            November 23, 2020

    BY ECF
    Honorable Anne Y. Shields
    United States Magistrate Judge
    United States District Court
    Eastern District of New York
    Central Islip, New York 11722
                                                     Re:    Sharpe v. County of Nassau, et. al.
                                                            Docket No.: CV-15-6446 (GRB)(AYS)
    Dear Judge Shields:

            We write to report to the Court the current status of discovery in this matter. Unfortunately,
    despite the best of intentions of the parties, very little has transpired in this matter since our failed
    efforts at the mediation process. While a good amount of paper discovery has occurred, no
    depositions have been held. We have been in touch with counsel for Defendants and we are in
    agreement that additional time will be necessary to properly complete discovery. Accordingly, we
    respectfully request that our current discovery cut off be extended to the middle of February.

             With the input of Defense Counsel on this matter, we propose the following schedule:

             -        Fact Discovery to be completed by February 12, 2021
             -        Plaintiff to provide expert report by March 12, 2021
             -        Defendants to provide expert report by April 12, 2021
             -        Expert depositions to be completed by May 10, 2021
             -        Expert discovery to be completed by May 17, 2021
             -        Motion practice, if any, to be initiated no later than May 27, 2021
             -        If no motion, joint pre-trial order submitted no later than June 10, 2021

                                                            Respectfully submitted,
                                                            Frederick K. Brewington
                                                            FREDERICK K. BREWINGTON

    cc: Matthew J. Mehnert, Esq. (By ECF)
        James Murphy, Esq. (By ECF)
        Steven Stern, Esq. (By ECF)
    FKB:rw
